In a negligence action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County, dated January 29, 1979, which granted plaintiff’s motion to amend the complaint so as to increase the ad damnum clause. Order affirmed, with $50 costs and disbursements (see Hillenbrand v 3801 Review Place, 72 AD2d 554). The defendant may, if it be so advised, conduct a further examination before trial and a physical examination of the plaintiff solely with respect to the physical conditions alleged in the plaintiff’s motion papers. Defendant’s time to notice such examinations is extended until 20 days after service upon it of a copy of the *850order to be made hereon, together with notice of entry thereof. Hopkins, J. P., Titone, Hargett and Weinstein, JJ., concur.